MEMORANDUM ***
Francisco J. Rodriguez-Villanueva (“Rodriguez”) petitions for review of a final order of removal, arguing that the Board of Immigration Appeals (“BIA”) erred in affirming the immigration judge’s (“IJ”) determination that Rodriguez’s conviction under Arizona Revised Statute § 28-1383(A)(l) for driving a vehicle with a suspended license while intoxicated was a conviction involving “moral turpitude.” Rodriguez has conceded that he is removable under section 212(a)(6)(A)(i) of the Immigration and Nationality Act (INA), codified at 8 U.S.C. § 1182(l)(2)(A)(i). Based on his aggravated DUI conviction, the BIA concluded that Rodriguez was ineligible for cancellation of removal. Because the parties are familiar with the facts and procedural history, we do not restate them here.
*314In a recently filed opinion in Marmolejo-Campos v. Gonzales, 04-76644, we held that convictions under Arizona Revised Statute § 28-1383(A)(l) are crimes of moral turpitude. Rodriguez is therefore ineligible for cancellation of removal.
DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.